Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 05/30/2022. In virtue of this communication, claims 1-19 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	Applicant’s claim for the benefit of prior-filed applications as ADS filed on 05/30/2022 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 of U.S. Patent No. 11,363,436 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claims 1, 10, and 19. Accordingly, allowing the broader instant claims 1, 10, and 19 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

5.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
detecting available communication modes for the user equipment (lines 63-67 of col. 14); 
attaching the user equipment to each of the available communication modes (lines 63 of col. 14);
invoking a communication service (lines 1-4 of col. 15); 
when the communication service is available over more than one attached communication mode (lines 5-12 of col. 15), selecting an active communication mode from the attached communication modes based on a user preference (lines 12-18 of col. 15); 
when the communication service is available over only one attached communication mode, selecting the one attached communication mode as the active communication mode (lines 5-12 of col. 15); and 
using the active communication mode for the communication service (lines 14-16 of col. 15).

5.2.	Other independent instant claims 10 and 19 are device and product claims reciting the same scopes of the instant limitations of claim 1. Accordingly, the instant claims 10 and 19 could be compared to patent claims 10 and 19 respectively in the same way that instant claim 1 is compared to patent claim 1 set forth above.

5.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

6.	Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,728,840 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claims 1, 10, and 19. Accordingly, allowing the broader instant claims 1, 10, and 19 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

6.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
detecting available communication modes for the user equipment (lines 60-67 of col. 14); 
attaching the user equipment to each of the available communication modes (lines 66-64 of col. 14);
invoking a communication service (lines 61-62 of col. 15); 
when the communication service is available over more than one attached communication mode (lines 65-67 of col. 15), selecting an active communication mode from the attached communication modes based on a user preference (lines  65-67 of col. 15); 
when the communication service is available over only one attached communication mode, selecting the one attached communication mode as the active communication mode (lines 1-15 of col. 15; 65-67 lines of col. 14); and 
using the active communication mode for the communication service (lines 9-10 of col. 15).

6.2.	Other independent instant claims 10 and 19 are device and product claims reciting the same scopes of the instant limitations of claim 1. Accordingly, the instant claims 10 and 19 could be compared to patent claims 8 and 15 respectively in the same way that instant claim 1 is compared to patent claim 1 set forth above.

6.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

7.	Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,397,857 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claims 1, 10, and 19. Accordingly, allowing the broader instant claims 1, 10, and 19 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

7.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
detecting available communication modes for the user equipment (lines 62-65 of col. 14); 
attaching the user equipment to each of the available communication modes (lines 4-5 of col. 15);
invoking a communication service (lines 4-4 of col. 15 see communication service in lines 65-67 of col 14 and lines 1-3 of 15); 
when the communication service is available over more than one attached communication mode (lines 11-14 of col. 15), selecting an active communication mode from the attached communication modes based on a user preference (lines  13-15 of col. 15, a user preference could be reasonably interpreted as the communication mode information); 
when the communication service is available over only one attached communication mode, selecting the one attached communication mode as the active communication mode (lines 16-18 of col. 15); and 
using the active communication mode for the communication service (lines 19-20 of col. 15).

7.2.	Other independent instant claims 10 and 19 are device and product claims reciting the same scopes of the instant limitations of claim 1. Accordingly, the instant claims 10 and 19 could be compared to patent claims 8 and 15 respectively in the same way that instant claim 1 is compared to patent claim 1 set forth above.

7.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

8.	Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 9,642,185 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claims 1, 10, and 19. Accordingly, allowing the broader instant claims 1, 10, and 19 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

8.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
detecting available communication modes for the user equipment (lines 60-66 of col. 14); 
attaching the user equipment to each of the available communication modes (lines 65-66 of col. 14);
invoking a communication service (lines 60-67 of col 14); 
when the communication service is available over more than one attached communication mode (lines 65-67 of col. 14), selecting an active communication mode from the attached communication modes based on a user preference (lines  67 of col. 14, lines 1-2 of col. 15); 
when the communication service is available over only one attached communication mode, selecting the one attached communication mode as the active communication mode (lines 7-11 of col. 15, displaying WiFi icon or cellular icon is selecting the active communication mode); and 
using the active communication mode for the communication service (lines 3-6 of col. 15).

8.2.	Other independent instant claims 10 and 19 are device and product claims reciting the same scopes of the instant limitations of claim 1. Accordingly, the instant claims 10 and 19 could be compared to patent claims 8 and 15 respectively in the same way that instant claim 1 is compared to patent claim 1 set forth above.

8.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

9.	Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,026,177 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claims 1, 10, and 19. Accordingly, allowing the broader instant claims 1, 10, and 19 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

9.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claims 1 and 19 as follows:
detecting available communication modes for the user equipment (lines 32-34 of col. 14); 
attaching the user equipment to each of the available communication modes (lines 34-35 of col. 14);
invoking a communication service (line 36 of col 14); 
when the communication service is available over more than one attached communication mode (lines 38-39 of col. 15), selecting an active communication mode from the attached communication modes based on a user preference (lines  37-41 of col. col. 15); 
when the communication service is available over only one attached communication mode, selecting the one attached communication mode as the active communication mode (lines 42-43 of col. 15); and 
using the active communication mode for the communication service (lines 45-50 of col. 15).

9.2.	Instant claim 10 is a device claim reciting the same scopes of the instant limitations of claim 1. Accordingly, the instant claim 10 could be compared to patent claim 6 in the same way that instant claim 1 is compared to patent claim 1 set forth above.

9.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12. 	Claims 1, 2, 4-11, and 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Govindarajan et al. Pub. No.: US 2007/0042777 A1 in view of Patel et al. Pub. No.: US 2008/0009324 A1.

Claim 1
Govindarajan discloses a method (fig. 2-7 for providing phone call, email or chat via Wi-Fi service or cellular service) at a user equipment (handset 100 in fig. 1, 3, 5 & 8), comprising:
	detecting available communication modes (fig. 1-2, Wi-Fi communication mode and Cellular communication mode) for the user equipment (par. 0025, scanning for signals from both the cellular network 110 and the wi-fi network 120; see par. 0027 for cellular on / Wi-Fi on); 
attaching the user equipment to each of the available communication modes (registering Wi-Fi mode in step 420 in fig. 4 and cellular mode in step 620 in fig. 6; see further evidence for registering or provisioning in fig. 2-11 of Kruis et al. Pub. No.: US 2004/0242209 A1);
invoking a communication service (event 405 in fig. 4 and 605 in fig. 6, par. 0035-0036, data services such as chatting, accessing web page or email, cellular service such as phone call); 
when the communication service is available over more than one attached communication mode (consider fig. 3-6 for Wi-Fi and Cellular available, for instance, communication mode A in fig. 2), selecting an active communication mode (B or C of fig. 2 in view of fig. 3-7) from the attached communication modes based on a user preference (user preference in par. 0029 and par. 0035-0038); 
when the communication service is available over only one attached communication mode (720 in fig. 7); and 
using the active communication mode for the communication service (435 in fig. 4 and 635 in fig. 6).
	Although Govindarajan does not explicitly show “selecting the one attached communicate mode as the active communication mode”, the claim limitation is considered obvious by the following rationales.
	In fact, Govindarajan explains if only one of cellular network or wi-fi network is available (720 in fig. 7), communicating via the selected service mode (wi-fi or cellular network in par. 0048 and 725-730 of fig. 7). In particular, Patel teaches changing active mode to second mode and changing active mode to second mode (fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify selecting communication service between cellular network and wi-fi network of Govindarajan by providing  signal strength annunciators for multi-mode wireless communication services as taught by Patel. Such a modification would have provided a user interface of a multi-mode wireless communication device to include annunciator area so that the available wireless modes could be simultaneously displayed signal strengths on the multi-mode wireless communication device as suggested in par. 0001 & 0005 of Patel.

Claim 2
Govindarajan, in view of Patel, discloses the method of claim 1, wherein the communication service comprises a data communication service (Govindarajan, data services explained in par. 0035 and thus, the combined prior art reads on the claim).

Claim 4
Govindarajan, in view of Patel, discloses the method of claim 1, further comprising monitoring whether the selected communication mode changes (fig. 8 in Patel), and when the selected communication mode changes (fig. 4 & 6-7 of Govindarajan), updating an icon on a window for the communication service (see fig. 8 of Patel for updating an icon for WiFi or CDMA in fig. 11; therefore, the combined prior art renders the claim obvious).

Claim 5
Govindarajan, in view of Patel, discloses the method of claim 1, wherein the communication service comprises at least one of an e-mail service, a web service, a telephony service, a text messaging service, a virtual private network service, and a global positioning system mapping service (Govindarajan, SMS or GPS in par. 0016 and  par. 0035, chatting, web page or email, and hence, the combined prior art reads on the claim requirement).

Claim 6
Govindarajan, in view of Patel, discloses the method of claim 2, wherein the data communication mode comprises a cellular communication mode (Govindarajan, GPRS in par. 0016) and an icon displayed for the communication service comprises a cellular icon indicating the cellular communication mode (GPRS of Govindarajan could be displayed like CDMS displayed in fig. 5-6 & 11 of Patel; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Rationale F; see further evidence in GPRS network in fig. 4-8 of Bocking et al. Pub. No.: US 2006/0183477 A1).

Claim 7
Govindarajan, in view of Patel, discloses the method of claim 2, wherein the data
communication mode comprises a cellular communication mode or a WiFi communication mode (Govindarajan, Cellular or Wi-Fi mode in fig. 2-7), and an icon displayed for the communication service comprises a cellular icon indicating the cellular communication mode or a WiFi icon indicating the WiFi communication mode (Wi-Fi or CDMA in fig. 11 of Patel; for these reasons, the combined prior art meets the claim condition).

Claim 8
Govindarajan, in view of Patel, discloses the method of claim 1, further comprising displaying information about the utilized data communication mode concurrently with a window for the communication service on a user interface of the handheld communication device (fig. 2-7 of Govindarajan; and fig. 8 of Patel for Wi-Fi in fig. 11; and thus, the combined prior art renders the claim obvious).

Claim 9
Govindarajan, in view of Patel, discloses the method of claim 8, wherein the information is an icon on the user interface of the handheld communication device (Patel, icon for WiFi or CDMA in fig. 11 in view of fig. 8; therefore, the combined prior art renders the claim obvious).

Claim 10, 11, and 13-18
	Claims 10, 11 and 13-18 are device claims corresponding to method claims 1, 2, and 4-9. All of the limitations in claims 10, 11 and 13-18 are found reciting for the structures of the same scopes of the respective limitations of claims 1, 2, and 4-9. Accordingly, claims 10, 11 and 13-18 are considered obvious by the same rationales applied in the rejection of claims 1, 2, and 4-9 respectively set forth above. Additionally, Govindarajan discloses a wireless communications device (handset 100 in fig. 1, 3, 5 & 8) comprising: a processor (processor 840 in fig. 8); a display (screen 847 in fig. 8); and a communication subsystem (RX & TX in fig. 8 and par. 0049).

Claim 19
	Claim 19 is a product claim corresponding to method claim 1. All of the limitations of claim 19 is found reciting the same scopes of the respective limitations of claim 1. Accordingly, claim 19 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

13. 	Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Govindarajan in view of Patel and Kruis et al. Pub. No.: US 2004/0242209 A1.

Claim 3
Govindarajan, in view of Patel, discloses the method of claim 1, wherein each of the communication modes is available over a wireless carrier frequency (Govindarajan, Wi-Fi frequency carrier available in 415 in fig. 4 and cellular carrier frequency available in 615 of fig. 6), and further comprises the steps of transmitting over at least one of the wireless carrier frequencies registration information to a provider of the associated communication mode (respectively registering cellular and wi-fi in 420 in fig. 4 and 620 in fig. 6).
Although Govindarajan, in view of Patel, does not disclose: “receiving from the communication mode provider an authorization for use of the respective communication mode”, the claim limitation is considered obvious by the rationales found in Kruis.
In particular, Kruis teaches sending registering device for services and receiving successful response from provisioning authority (342-344-324-326and 322-324-326 in fig. 3 and par. 0053).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify selecting communication service between cellular network and wi-fi network of Govindarajan in view of Patel by providing  real time self-provisioning for a mobile communication device as taught by Kruis to obtain the claimed invention as specified in the claim. Such a modification would have provided a provisioning system to allow a user for activating a mobile communication device so that the user could have managed active services directly on the mobile communication device as suggested in par. 0008-0010 of Kruis.

Claim 12
	Claim 12 is a device claim corresponding to method claim 3. All of the limitations of claim 12 are found reciting for the structure of the same scopes of the respective limitations of claim 3. Accordingly, claim 12 is considered obvious by the same rationales applied in the rejection of claim 3 set forth above.



Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643